Filed 6/17/21
                            CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SIXTH APPELLATE DISTRICT

 THE SUPERIOR COURT OF                             H048342
 ALAMEDA COUNTY,                                  (Alameda County
                                                   Super. Ct. No. RG19041329)
          Plaintiff and Appellant,

          v.

 COUNTY OF ALAMEDA et al.,

          Defendants and Respondents.


        Plaintiff Alameda County Superior Court (ACSC) challenges the trial court’s
determination that a three-year memorandum of understanding (MOU) between ACSC
and defendants County of Alameda (the County) and Alameda County Sheriff’s Office
(the Sheriff) governing court security services does not obligate the Sheriff to provide a
minimum level of court security services of 129 “FTEs” (full time equivalents) after the
expiration of the MOU. The trial court ruled that the MOU entitled the County and the
Sheriff to unilaterally reduce court security services provided by the Sheriff to ACSC
below 129 FTEs if funding provided to the County by the State of California (the State)
for court security services was not sufficient to pay for 129 FTEs.
        The trial court’s decision turned on its conclusion that exhibit C-3 of the MOU
permitted the Sheriff to reduce court security services provided during the last six months
of the three-year period covered by the MOU and that exhibit C-3 was the “deployment
schedule” that remained in force under the MOU after the MOU’s expiration until the
parties agreed on a new MOU. ACSC argued in the trial court that exhibit C-1, the
deployment schedule that governed the level of court security during the first two years
of the period covered by the MOU and which required a minimum of 129 FTEs, was the
only deployment schedule in the MOU, and therefore it was exhibit C-1 that remained in
force after the expiration of the MOU.
       On appeal, ACSC reiterates the argument it made in the trial court. We conclude
that exhibit C-1’s provisions concerning the level of court security services remained in
force after the expiration of the MOU because exhibit C-1 is the only portion of the MOU
                                                                   1
that meets the requirement of Government Code section 69926 that a court security
MOU specify an “agreed-upon level” of court security services. We find that exhibit C-3
did not satisfy that requirement. Consequently, we reverse the trial court’s decision and
remand for further proceedings.
I.     THE HISTORY OF TRIAL COURT SECURITY FUNDING
       Trial courts were historically funded by counties, which meant that counties were
responsible for funding trial court security. In 1997, the Legislature enacted the
Lockyer-Isenberg Trial Court Funding Act of 1997 (the 1997 Act), § 77200 et seq.,
because “the counties of California are no longer able to provide unlimited funding
increases to the judiciary and, in some counties, financial difficulties and strain threaten
the quality and timeliness of justice.” (Stats. 1997, ch. 850, §§ 1, 2(f).) The 1997 Act
was intended to ensure that “county contributions to trial court operations shall be
permanently capped at the same dollar amount as that county provided to court
operations in the 1994-95 fiscal year with adjustments to the cap, as specified.”
(Id., § 3(b).) In the 1994-1995 fiscal year, the State funded 65 percent of trial court
operations. (Stats. 1994, ch. 308, §§ 1(b), 15; former § 77200; Stats. 1992, ch. 163, § 90;
former § 77003.) Thus, although the 1997 Act was intended to lead to a “transfer [of] all
fiscal responsibility for the support of the trial courts from the counties to the State of


       1
        All further statutory references are to the Government Code unless otherwise
indicated.

                                               2
California” (§ 77212), it did not effectuate full funding of trial courts by the State.
The 1997 Act created a Trial Court Operations Fund in each county into which the State
would deposit funds for trial court operations, which included court security services.
(Stats. 1997, ch. 850, §§ 43, 44.) Courts were responsible for deciding how to allocate
these funds. (Stats. 1997, ch. 850, § 44; § 77009, subd. (b).) In 1998, the Legislature
enacted former section 77212.5, which required most trial courts to contract with sheriff’s
departments for court security services, with the costs of those services billed to the
courts by the counties. (Stats. 1998, ch. 764, § 1; §§ 77003, subd. (a)(3), 77009,
subd. (g)(7).)
       In 2002, the Legislature enacted the Superior Court Law Enforcement Act of 2002
(the 2002 Act), which repealed former section 77212.5 and directed superior courts to
“contract, subject to available funding, with a sheriff or marshal, for the necessary level
of law enforcement services in the courts.” (Stats. 2002, ch. 1010, § 1; former §§ 69920,
69921.5.) The sheriff and the court were required to “develop an annual or multiyear
comprehensive court security plan that includes the mutually agreed upon law
enforcement security plan to be utilized by the court.” (Stats. 2002, ch. 1010, § 1;
former § 69925.) They were required to enter into an MOU “specifying the agreed upon
level of court security services, cost of services, and terms of payment.” (Stats. 2002,
ch. 1010, § 1; former § 69926, subd. (b).)
       The 2002 Act was not intended to “increase or decrease the responsibility of a
county for the cost of court operations . . . for court security services . . . . Any new court
security costs permitted by this article shall not be operative unless the funding is
provided by the Legislature.” (Stats. 2002, ch. 1010, § 1; former § 69927, subd. (a).)
“Nothing in this article may increase a county’s obligation or require any county to
assume the responsibility for a cost of” court security services. (Stats. 2002, ch. 1010,
§ 1; former § 69927, subd. (b).)



                                               3
       In 2011, the Legislature enacted a “realignment” of court funding. One of the
purposes of the 2011 realignment was to “transfer the funding of court security to the
counties” and “allow courts and counties to come to reasonable local agreements
regarding the costs of court security,” which was necessary because the State “has no
control over what level (and cost) of deputy is assigned to the court.” “[F]unding for the
provision of court security [would go] directly to local sheriff’s offices rather than being
appropriated in the annual state budget to the trial courts.” Under the 2011 realignment
law, each county was required to create a Trial Court Security Account into which the
State would deposit funds on a monthly basis that “shall be used exclusively to fund trial
court security provided by county sheriffs.” (Stats. 2011, ch. 40, § 3; former §§ 30025,
subd. (f)(3), 30027, subd. (c)(1).)
       In 2012, the Legislature enacted the Superior Court Security Act of 2012 (the 2012
Act). (§ 69920 et seq.; Stats. 2012, ch. 41, § 27.) Similar to the 2002 Act, the 2012 Act
required the sheriff and the court to “develop an annual or multiyear comprehensive court
security plan that includes the mutually agreed upon law enforcement security plan to be
utilized by the court.” (§ 69925.) And, like the 2002 Act, the 2012 Act mandated an
“annual or multiyear memorandum of understanding” between the court and the sheriff
“specifying an agreed-upon level of court security services . . . .” (§ 69926, subd. (b).)
The 2012 Act also provided that “[t]he terms of a memorandum of understanding shall
remain in effect, to the extent consistent with this article, and the sheriff shall continue to
provide court security as required by this article, until the parties enter into a new
memorandum of understanding.” (§ 69926, subd. (f).)
       The 2012 Act changed the funding mechanism for court security services. It
expressly stated that “[a]lthough realignment changed the source of funding for court
security, this article is not intended to, nor should it, result in reduced court security
service delivery, increased obligations on sheriffs or counties, or other significant
programmatic changes that would not otherwise have occurred absent realignment.”

                                               4
(§ 69920.) The 2012 Act provided that “the sheriff is responsible for the necessary level
                                                                                           2
of court security services, as established by the [MOU]” (§ 69921.5), and it prohibited
superior courts from paying sheriffs for court security services (§ 69923, subd. (a)).
The 2012 Act provided that the State would deposit funds into the “Trial Court Security
Account” and “the Trial Court Security Subaccount . . . [, which] shall be used
exclusively to fund trial court security provided by county sheriffs.” (§ 30025,
subd. (f)(10).)
       The 2012 Act made special provisions concerning court security services for new
courthouses: “Funding for increased trial court security costs [due to court construction
projects with an occupancy date on or after October 9, 2011] shall be funded by the
General Fund, subject to an annual appropriation by the Legislature.” (§ 69927,
subd. (a).) For those new courthouses, a county “may request funding” from the State’s
Department of Finance, which would evaluate such a request on a “case-by-case
basis . . . .” (§ 69927, subd. (d).) The “Director of Finance” was granted discretion to
“limit the amount of funding” provided. (§ 69927, subd. (f).)
II.    THE 2015 MOU
       In July 2015, ACSC, the County, and the Sheriff entered into an MOU, which
recited that it was statutorily required to “specif[y] the agreed upon level of court security
           3
services.” The 2015 MOU, which covered the three-year period retroactively beginning
on July 1, 2014, provided that it “shall remain in effect for a period of three (3) years, or

       2
         There was a narrow exception, not applicable here. “Subject to the
memorandum of understanding described in subdivision (b) of [s]ection 69926, the court
may pay for court security service delivery or other significant programmatic changes
that would not otherwise have been required absent the realignment of superior court
security funding enacted in Assembly Bill 118 (Chapter 40 of the Statutes of 2011), in
which the Trial Court Security Account was established in [s]ection 30025 to fund court
security.” (§ 69923, subd. (b).) Such services are not at issue here.
       3
         The 2015 MOU replaced the parties’ 2006 MOU. The 2006 MOU is not in the
appellate record.

                                              5
until amended or terminated . . . .”   Section 1(B) of the MOU provided: “If the MOU
expires before the Parties have executed a new MOU, this MOU shall continue until a
new MOU is in place.”
       Section 2(A) defined “Baseline Services”: “Baseline Services means the court
security services set forth in California Government Code section 69922[, subdivision]
                                                              4
(b)(l)-(6), including all necessary equipment and supplies.” Section 4(A)(1) provided:
“Subject to the terms of this MOU, Sheriff will provide the Baseline Services as set forth
in Exhibits A, C-1, C-2, and C-3. The scope, level of and deployment schedule for
Baseline Services set forth in Exhibits A, C-1, C-2, and C-3 represents the minimum
staffing necessary for adequate court security under the operating court conditions and
business practices existing upon the execution of this MOU. The funding for the
Baseline Services will be provided directly by the State of California pursuant to
Section 30025. The Court will not be financially responsible for the Baseline Services.
Baseline Services shall not increase beyond the levels established in Exhibits A, C-1,
C-2, and C-3 absent a fully executed amendment to this MOU.”
       Section 4(A)(2) provided: “The Parties agree to meet and confer to amend this
MOU no later than 12 months prior to Sheriff being required to provide any security
services at the new courthouse to be located in Dublin, CA (East County Hall of Justice,
‘ECHOJ’), but in no event later than August 18, 2016, to address the reallocation of
Court Security Section personnel among County courthouses to be in operation at that


       4
         Section 69922, subdivision (b) provides: “[T]he court security services provided
by the sheriff may include, but shall not be limited to, all of the following: [¶] (1) Bailiff
functions, as defined in [s]ections 830.1 and 830.36 of the Penal Code, in criminal and
noncriminal actions, including, but not limited to, attending court. [¶] (2) Taking charge
of a jury, as provided in [s]ections 613 and 614 of the Code of Civil Procedure. [¶]
(3) Patrolling hallways and other areas within court facilities. [¶] (4) Overseeing and
escorting prisoners in holding cells within court facilities. [¶] (5) Providing security
screening within court facilities. [¶] (6) Providing enhanced security for judicial officers
and court personnel.” (§ 69922, subd. (b).)

                                              6
time. Should such amendment not occur prior to the date Sheriff is first required to
provide security services at the ECHOJ, the parties agree that Baseline and Additional
Services shall be provided as described in Exhibit C-3.”
       Section 4(D) required the Sheriff to inform ACSC every January of the amount of
funds provided by the state and spent for baseline services. By April of each year, the
Sheriff was required to provide ACSC with “a proposed Exhibit C-1 (Baseline Services
Deployment Schedule) and Exhibit C-2 (Budget) for the next fiscal year based on the
current fiscal year budget and any estimated increase in costs based on salary, employees
[sic] benefits, and other relevant costs.” The Sheriff and ACSC were required to meet,
discuss, and agree upon a new deployment schedule and budget.
                              5
       Exhibit A of the MOU provided: “The scope and level of Baseline
Service[s] . . . for Fiscal Year 2014-2015 and 2015-2016 . . . are specified in this
Exhibit A, Exhibit C-1 . . . and Exhibit C-2 . . . . The preliminary Baseline Service [sic]
for Fiscal Year 2016-2017 is discussed in Exhibit C-3.” Exhibit A stated that “Sheriff
shall deploy personnel according to the staffing level set forth in the Baseline Services
Deployment Schedule attached hereto as Exhibit C-1 to this MOU.” Exhibit B identified
how much funding the State would be providing to the County for court security for
fiscal years 2014-2015 and 2015-2016: “approximately $23,609,847.00.” Exhibit C-1
set forth specific and detailed staffing needs for each location and contained charts
identifying precisely how many Sheriff’s employees in each classification were required
at each court location. Exhibit C-2 identified the budgets for those two fiscal years:
$23 million for 2014-2015, and $23.5 million for 2015-2016.




       5
        Exhibit A was entitled “SCOPE AND LEVEL OF BASELINE SERVICES [¶]
FISCAL YEARS 2014-2015 AND 2015-2016.” However, the MOU provided that
“[h]eadings are for the convenience of the parties and are not to be used to interpret the
MOU.” (Italics added.)

                                              7
       Exhibit C-3 did not identify the amount of funding that the State would be
providing to the County for court security, but it did state that the County’s 2016-2017
budget “reflects that approximately $24 million has been allocated for Court security.”
Because ECHOJ was expected to require court security halfway through the fiscal year,
the parties “reserve[d] the right to further modify the final Baseline Services deployment
schedule . . . as set forth in section 4(A)(2) of this agreement.” Exhibit C-3 provided:
“Prior to the effective date of this preliminary budget and personnel schedule,
Sheriff may seek additional funding to pay for any net increase in Baseline Services
that results from staffing ECHOJ, as permitted under California Government Code
section 69927. As part of this effort, the Court shall strive to support the Sheriff’s
Office when it seeks additional funding. [¶] The Sheriff also reserves the right to
reduce the number of personnel/scope of services if the California State Legislature fails
to provide sufficient funds, and the Parties are either unwilling or unable to agree to meet
the difference.”
       Exhibit C-3 stated that the “preliminary agreed-upon staffing level” for ECHOJ
would be 37 positions and that the parties “agree” that the “necessary” staffing
“numbers” for ACSC countywide would be 138 positions. However, exhibit C-3 also
stated: “The Parties recognize and agree to meet and confer, as set out in Section 4(A)(2)
of the MOU, in order to address: the final assignment of judges at courthouses as of the
operational date of the ECHOJ courthouse; the final assignment of Deputies and Sheriff’s
Technicians at courthouses; and to address any additional staffing issues based on the
opening of ECHOJ and the closing of other courthouses. The Parties recognize and agree
that the county-wide number of Deputies and Technicians noted above can be adjusted
based not only on the assignment of judges and the closing of courthouses, but also the
amount of funding available. [¶] Nothing herein shall require the Sheriff to provide
Baseline Services above and beyond what funding is ultimately issued by the State of
California to the County. Should the California State Legislature fail to provide

                                             8
sufficient funds to cover the amount of services needed on a county-wide basis as
detailed above, the Sheriff and County (as noted above) reserve the right to reduce the
number of personnel/scope of services. Any such reduction shall be done in consultation
with the Court, but shall in no way limit the rights set out herein of the Sheriff.”
III.   SUBSEQUENT EVENTS
       In 2016, the Sheriff submitted a request to the State for over $3 million in
additional funding for court security services at ECHOJ. In 2017, the State responded by
granting the Sheriff an additional $500,000 per year for court security services. In 2017,
the Sheriff informed ACSC that court security staffing would be substantially reduced
due to a shortfall in funding from the State. The County and the Sheriff thereafter
“unilaterally failed to provide and pay for Baseline Services at the minimum level of
service of 129 daily FTE positions” that had been identified in exhibit C-1 of the 2015
MOU as the necessary level of court security services.
       When ACSC protested the reduction in court security services, the Sheriff
informed ACSC that he had “exceeded his budget for court security . . . and that going
forward, he would reduce, by 8 FTEs, the number of personnel available to provide
security.” In November 2017, the Sheriff informed ACSC that he would provide only
114 FTEs because that was all that the State’s funding would support. The Sheriff
instructed his staff to reduce court security services so that the cost of those services
matched the funding from the State. Those reductions continued thereafter.
       In March 2018, the Sheriff proposed a new MOU to cover the period from
January 1, 2018 to June 30, 2022. The proposed new MOU was drafted to permit the
Sheriff to adjust court security services to match the funding provided by the State. The
proposed new MOU’s deployment schedule provided for significantly fewer personnel
than 129 FTEs.
       ACSC questioned these provisions. ACSC took the position that the County was
required to “supplement” the State’s funding if necessary to “ensure” that ACSC received

                                              9
the 129 FTEs level of court security services. ACSC and the Sheriff agreed that
129 personnel were needed, and they agreed that the State did not provide adequate
funding to support 129 personnel. However, the Sheriff and the County took the position
that, due to the funding gap, ACSC should alter “court operations” so that ACSC would
need fewer court security personnel.
       In August 2019, ACSC initiated the statutory procedure (§ 69926, subd. (d)) for
resolution of its dispute with the County and the Sheriff. Those proceedings did not
resolve the dispute because the County and the Sheriff continued to insist that the only
solution was for ACSC to make “operational changes” in response to the “inadequate
State funding.”
IV.    LITIGATION
       In October 2019, ACSC filed a petition for a writ of mandate and a complaint for
declaratory relief under section 69926. The mandate petition alleged that under the
2012 Act and the 2015 MOU the Sheriff and the County had a duty “to provide and pay
for Baseline Services at the 129 daily FTE minimum staffing level” even if the State’s
funding did not cover the cost of doing so until the parties entered into a new MOU.
The declaratory relief cause of action sought a declaration of ACSC’s rights under the
2012 Act and the 2015 MOU. The County and the Sheriff filed an answer generally
denying the allegations and raising numerous affirmative defenses, including
impracticability of performance and failure of consideration. They contended that
exhibit C-3 of the MOU unambiguously permitted the Sheriff to “match staffing to the
funding provided by the State.”
       After a May 2020 hearing, the trial court found that there was nothing in
exhibit C-3 to suggest that the parties intended for the Sheriff to be obligated to provide a
minimum of 129 FTEs if the funding provided by the State was not sufficient to support
that level of court security services. It rejected ACSC’s argument that exhibit C-3 was
not a “[d]eployment [s]chedule.” The trial court found it unnecessary to consider any

                                             10
extrinsic evidence or the County’s affirmative defenses. The court denied ACSC’s writ
petition and entered judgment for the County and the Sheriff. ACSC timely filed a notice
             6
of appeal.
V.     STANDARD OF REVIEW
       This case presents issues of both statutory construction and contract interpretation.
“ ‘ “Statutory construction is a question of law which requires the exercise of
our independent judgment.” [Citation.]’ [Citation.] ‘We apply well-settled principles of
statutory construction. Our task is to discern the Legislature’s intent. The statutory
language itself is the most reliable indicator, so we start with the statute’s words,
assigning them their usual and ordinary meanings, and construing them in context. If the
words themselves are not ambiguous, we presume the Legislature meant what it said, and
the statute’s plain meaning governs. On the other hand, if the language allows more than
one reasonable construction, we may look to such aids as the legislative history of the
measure and maxims of statutory construction. In cases of uncertain meaning, we may
also consider the consequences of a particular interpretation, including its impact on
public policy.’ [Citation.] ‘ “If possible, significance should be given to every word,
phrase, sentence and part of an act in pursuance of the legislative purpose.”
[Citation.] . . . “[A] construction making some words surplusage is to be avoided.”
[Citation.] “When used in a statute [words] must be construed in context, keeping in
mind the nature and obvious purpose of the statute where they appear.” [Citations.]
Moreover, the various parts of a statutory enactment must be harmonized by considering
the particular clause or section in the context of the statutory framework as a whole.’
(Moyer v. Workmen’s Comp. Appeals Bd. (1973) 10 Cal.3d 222, 230.)” (Department of


       6
        Due to special statutorily mandated procedures, this action was heard by a
Second District Court of Appeal justice acting as the trial court, and the appeal was
assigned to this court even though the action was brought and adjudicated in Alameda
County. (§ 69926, subd. (e)(2), (e)(5).)

                                              11
Corrections & Rehabilitation v. State Personnel Bd. (2014) 227 Cal.App.4th 1250, 1256
(Department of Corrections).)
       Because the trial court did not consider any extrinsic evidence in reaching its
                                                                              7
decision, we also review any contract interpretation issues independently. (Price v. Shell
Oil Co. (1970) 2 Cal.3d 245, 256.) “Under statutory rules of contract interpretation, the
mutual intention of the parties at the time the contract is formed governs interpretation.
(Civ. Code, § 1636.) Such intent is to be inferred, if possible, solely from the written
provisions of the contract. (Id., § 1639.) The ‘clear and explicit’ meaning of these
provisions, interpreted in their ‘ordinary and popular sense,’ unless ‘used by the parties in
a technical sense or a special meaning is given to them by usage’ (id., § 1644), controls
judicial interpretation. (Id., § 1638.) Thus, if the meaning a lay person would ascribe to
contract language is not ambiguous, we apply that meaning.” (AIU Ins. Co. v. Superior
Court (1990) 51 Cal.3d 807, 821-822.)
       “The interpretation of a written instrument, even though it involves what might
properly be called questions of fact [citation], is essentially a judicial function to be
exercised according to the generally accepted canons of interpretation so that the
purposes of the instrument may be given effect. [Citations.] Extrinsic evidence is
‘admissible to interpret the instrument, but not to give it a meaning to which it is not
reasonably susceptible’ [citations], and it is the instrument itself that must be given effect.
[Citations.] It is therefore solely a judicial function to interpret a written instrument
unless the interpretation turns upon the credibility of extrinsic evidence. Accordingly,


       7
         In contrast, “when . . . ascertaining the intent of the parties at the time the
contract was executed depends on the credibility of extrinsic evidence, that credibility
determination and the interpretation of the contract are questions of fact” (City of Hope
National Medical Center v. Genentech, Inc. (2008) 43 Cal.4th 375, 395), to which we
would apply substantial evidence review (Tin Tin Corp. v. Pacific Rim Park, LLC (2009)
170 Cal.App.4th 1220, 1225). The trial court did not consider any extrinsic evidence,
and we do not find it necessary to do so either.

                                              12
‘[a]n appellate court is not bound by a construction of the contract based solely upon the
terms of the written instrument without the aid of evidence [citations], where there is no
conflict in the evidence [citations], or a determination has been made upon incompetent
evidence [citation].’ ” (Parsons v. Bristol Development Co. (1965) 62 Cal.2d 861, 865.)
VI.    DISCUSSION
       ACSC contends that the Sheriff and the County remain bound to provide the level
of court security services set forth in exhibit C-1 because exhibit C-3 was not a “Baseline
Services Deployment Schedule.” ACSC premises this argument on the fact that
exhibit C-3, unlike exhibit C-1, does not contain “a mutually agreed upon list” of the
court security services that the Sheriff is obligated to provide to ACSC, identifying “the
personnel, places, and tasks to perform specified security services at court facilities . . . .”
ACSC argues that it is therefore exhibit C-1 that governs the level of court security
services that the Sheriff is obligated to provide after the MOU expired and the parties
failed to agree on a new MOU.
       The Sheriff and the County, on the other hand, contend that exhibit C-3, exhibit B,
and section 4(A)(1) of the 2015 MOU unambiguously limit the Sheriff’s obligation to
provide court security services to those that can be paid for with the funds provided by
the State.
       At the outset, we reject the claims by the County and the Sheriff that exhibit B and
section 4(A)(1) of the 2015 MOU limit the Sheriff’s obligation to provide court security
services to those funded by the State. Section 4(A)(1) of the 2015 MOU provides that
“[t]he funding for the Baseline Services will be provided directly by the State of
California pursuant to Section 30025.” Section 30025 does not restrict baseline services
to those funded by the State. Instead, that statute provides that the funds provided by the
State for court security “shall be used exclusively to fund trial court security provided by
county sheriffs” and that the County may not use these funds for any other purposes.



                                               13
(§ 30025, subd. (f)(10).) This is a restriction on the County’s use of these funds, not a
restriction on ACSC’s entitlement to court security services.
       Exhibit B, which governs “reimbursement” for “baseline services,” states:
“[T]he Sheriff’s Office shall be reimbursed for all Baseline Services performed by the
Sheriff . . . .” This language pertains to the County’s obligation to “transfer [funds from
the] County[’s] account to the Sheriff’s account . . . to pay for Baseline Services.”
Exhibit B does not limit the court security services provided to ACSC by the Sheriff; it
simply requires the County to reimburse the Sheriff for the cost of those services.
       We proceed to the main dispute between the parties: is it exhibit C-3 or
exhibit C-1 that governs the court security services that must be provided to ACSC after
the expiration of the 2015 MOU? The parties’ arguments below and in their original
appellate briefs addressed this issue as solely one of contract interpretation. As we
perceived there to be an underlying issue of statutory construction, we requested
supplemental briefing addressing whether the provisions of exhibit C-3 comply with
certain provisions of the 2012 Act. This is the critical issue in our view because only a
court security MOU “consistent with” the requirement that it “specif[y] an agreed-upon
level of court security services” will “remain in effect . . . until the parties enter into a
new [MOU].” (§ 69926, subds. (b), (f), italics added.)
       The County and the Sheriff urge this court to refrain from “construing the statute”
and determining the meaning of “the statutory term ‘agreed-upon level’ ” because they
did not brief this issue below, the trial court did not rule on it, and a construction of the
statute might affect the interpretation of MOUs in other counties. None of these
arguments is persuasive. The meaning of the statute is a question of law that we decide
de novo, and we have requested and obtained briefing from the parties on this dispositive
issue. Hence, the absence of briefing on this issue below or consideration of it by the
trial court is irrelevant. The fact that our construction of the statute may assist in
construing MOUs in other counties is all the more reason for us to decide this important

                                               14
issue of statutory construction, not a reason to avoid it. Consequently, we reject the
argument that we should ignore this dispositive issue.
       This is not an ordinary issue of contract interpretation. Court security MOUs are
not ordinary contracts because the parties are statutorily required to enter into them and
the nature of such MOUs is statutorily prescribed. In addition, a court’s ability to
meaningfully negotiate the provisions of a court security MOU is deeply hampered by the
court’s lack of significant bargaining power. This is true because the court lacks any
authority to provide funding for these services, despite the fact that it is required to obtain
them from the Sheriff. Nor does the court have any direct influence over the level of
funding for these services. Consequently, only strict compliance with the statutory
scheme can ensure that courts are able to achieve MOUs that provide them with an
“agreed-upon level” of court security that is adequate to support their needs and that they
can depend on in planning their future operations.
       Two provisions of section 69926 are critical to resolving this dispute. The first
one requires that a court security MOU “specify[] an agreed-upon level of court security
services . . . .” (§ 69926, subd. (b), italics added.) The second one provides that “[t]he
terms of a memorandum of understanding shall remain in effect, to the extent consistent
with this article, and the sheriff shall continue to provide court security as required by
this article, until the parties enter into a new memorandum of understanding.” (§ 69926,
subd. (f), italics added.) Thus, section 69926 requires that a court security MOU
“specify[] an agreed-upon level of court security services” in order to “remain in effect”
after its expiration and until the parties agree on a new MOU.
       When we apply these statutory provisions to the question of whether it is the
provisions of exhibit C-1 or those of exhibit C-3 that “remain in effect” after the
expiration of the 2015 MOU, the resolution of the parties’ dispute is fairly
straighforward. Exhibit C-3 does not identify any “agreed-upon level of court security
services” because it allows the Sheriff to unilaterally reduce services to whatever amount

                                              15
can be supported by the funding provided by the State. Exhibit C-1, in contrast,
expressly identifies a minimum level of court security services that is quantified as
129 FTEs.
       The County and the Sheriff resist this straighforward analysis. They contend that
it does not matter whether exhibit C-3 specifies an “agreed-upon level of court security
services” so long as the entire MOU as a whole does so. They alternatively maintain that
exhibit C-3 does specify an “agreed-upon level of court security services” because the
level may be calculated from the amount of funding provided by the State.
       These arguments are unpersuasive. Under section 69926, it is plain that it is the
provisions that would remain in effect that must satisfy the statutory requirement that
they specify an agreed-upon level of court security services. The existence of provisions
in exhibit C-1 specifying an agreed-upon level cannot support a finding that exhibit C-3’s
provisions, which do not do so, remain in effect. We find no merit in the argument by the
County and the Sheriff that exhibit C-3 satisifes the statute by providing a means of
calculating the amount of services. It is undisputed that the amount of funding provided
by the State for court security services can be determined only retrospectively, which
necessarily precludes the provisions of exhibit C-3 from prospectively providing for any
                                    8
agreed-upon level of court security. A level of court security services that is being
constantly adjusted by the Sheriff to match the funding provided by the State is
antithetical to the statutory requirement that the MOU “specif[y] an agreed-upon level of
court security services.”
       The Sheriff and the County contend that “an agreed-upon level” does not mandate
anything quantifiable but merely refers to any agreement between the parties. Because


       8
         The County produced evidence that the State did not inform the County in
advance of the amount it would be depositing into the trial court security account.
Instead, the State deposited money each month, and the County only knew how much had
been deposited in a fiscal year after the year ended.

                                            16
they do not suggest any alternative explanation for the Legislature’s inclusion of the word
“level” in its description of the required specification, their construction of the statutory
language would render the word “level” surplusage, which would defy the rules of
statutory construction. (Department of Corrections, supra, 227 Cal.App.4th at p. 1256.)
       We also note that the statutory construction that is now proposed by the Sheriff
and the County is inconsistent with express language in the 2015 MOU to which they
agreed and which we must presume conveyed the parties’ contemporaneous
understanding of the statutory requirements. The MOU expressly stated that it was
specifying “the minimum staffing necessary for adequate court security . . . .” (Italics
added.) The “minimum staffing necessary” cannot be identified without some type of
quantification, and this language is plainly inconsistent with an indeterminate amount of
court security services that depends solely on funding availability. The MOU also
provided that court security services “shall not increase beyond the levels” specified in
the MOU. (Italics added.) A determination of whether services have increased beyond a
specified “level” cannot be made if “level” is not quantifiable. The 2015 MOU itself is
inconsistent with the construction promoted by the Sheriff and the County.
       We reject the essentially meaningless construction that the County and the Sheriff
seek to place on the statutory requirement that an MOU specify an “agreed-upon level” of
court security services. The 2015 MOU itself implicitly acknowledged that exhibit C-3
did not specify the “level” of court security services. “The scope and level of Baseline
Service[s] . . . for Fiscal Year 2014-2015 and 2015-2016 . . . are specified in this
Exhibit A, Exhibit C-1 . . . and Exhibit C-2 . . . . The preliminary Baseline Service [sic]
for Fiscal Year 2016-2017 is discussed in Exhibit C-3.” (Italics added.) Exhibit C-1 was
described as identifying the “scope and level” of services, while exhibit C-3, tellingly,
was not so identified. Furthermore, exhibit C-3’s use of the word “level” reflected that it
was a quantifiable measure because it identified the “preliminary agreed-upon staffing



                                              17
level” for ECHOJ as 37 positions. (Italics added.) Accordingly, we reject the
construction of section 69926 that the County and the Sheriff urge upon us.
       Public policy also supports our interpretation of the statutory scheme because any
other interpretation would place ACSC in an untenable position. The Legislature’s long
journey through various means of funding court security has always been aimed at
ensuring that courts have adequate and dependable court security services. Nothing in
the legislative history suggests that the Legislature wished courts to be at the mercy of
those counties that allowed the cost of court security services to exceed the funding
provided by the State and that now deny any responsibility for these cost overruns.
Instead, the statutory framework has always required counties to share some
responsibility for their own actions, even where those actions have resulted in the cost of
court security services exceeding the funding provided by the State. After all, neither the
court nor the State has any power to control these costs.
       The County and the Sheriff also argue that even if exhibit C-3 is not statutorily
compliant it cannot be severed from the remainder of the 2015 MOU and so no
provisions of the 2015 MOU remain in force. Not so. The MOU expressly provides:
“This MOU is subject to all applicable laws, statutes, rules and regulations. If any
provision of this MOU is found by any court or other legal authority, or is agreed upon in
writing by Court and Sheriff to be in conflict with any law, statute, rule or regulation, the
conflicting provision shall be null and void. The remainder of this MOU shall continue
in full force and effect.” The provisions of exhibit C-3 that permit the Sheriff to
unilaterally reduce court security services are “in conflict” with section 69926. Thus,
under the explicit terms of the 2015 MOU, exhibit C-3 “shall be null and void,” and the
remainder of the 2015 MOU remains “in full force and effect.” As the only provisions in
the 2015 MOU that set an “agreed-upon level” of court security services are those in
exhibit C-1, it is the provisions of exhibit C-1 that must remain in effect until the parties
agree on a new MOU.

                                              18
       We perceive nothing unfair or unjust in our resolution of this dispute. The County
is free to take its complaints to the Legislature, but it is not free to deprive ACSC of the
minimum level of court security services that the County and the Sheriff have
acknowledged it needs. Accordingly, ACSC was entitled to prevail on its declaratory
relief cause of action.
       That does not necessarily mean that ACSC is entitled to prevail on its mandate
cause of action as the trial court failed to consider the affirmative defenses. ACSC
invites us to resolve the affirmative defenses in the first instance because, in its view, the
facts are undisputed and our decision on the affirmative defenses would produce an
expeditious resolution of this dispute. The County and the Sheriff contend that the
affirmative defenses are “fact intensive” and should await resolution by the trial court.
       We agree with the County and the Sheriff as to the impracticability defense.
“ ‘ “A thing is impossible in legal contemplation when it is not practicable; and a thing is
impracticable when it can only be done at an excessive and unreasonable cost.”
[Citation.]’ [Citation.] This does not mean that a party can avoid performance simply
because it is more costly than anticipated or results in a loss. [Citation.] Impracticability
does not require literal impossibility but applies when performance would require
excessive and unreasonable expense. [Citation.]” (Habitat Trust for Wildlife, Inc. v. City
of Rancho Cucamonga (2009) 175 Cal.App.4th 1306, 1336.)
       The County and the Sheriff supported their impracticability affirmative defense
with the Sheriff’s declaration that compliance with the 129 FTEs standard would require
him to reassign 27 employees to court security, but it would take 18 to 24 months to hire
and train any new deputies to replace the reassigned deputies. Almost half of his deputies
were assigned to the jail, which was necessary due to litigation involving claims that the
jail was understaffed. Reassigning other deputies would endanger public safety. “As the
elected Sheriff of Alameda County, I balance these competing needs as best I can with
the budget that is available to me.” The County had reduced the Sheriff’s budget for

                                              19
2019-2020 by $4.7 million due to a “funding gap.” The County did not know how much
court security funding the State would provide in a fiscal year until after the year ended,
and the cost of providing court security services rose every year because the Sheriff’s
personnel received contractually mandated cost-of-living adjustments each year.
Increases in funding by the State were far outstripped by increases in personnel costs.
       After this matter was heard in May 2020, ACSC informed the trial court that the
County had recently allocated funds to the Sheriff to hire hundreds of new employees to
provide services at the jail. ACSC argued that this evidence was pertinent to the
County’s impracticability defense. The County conceded that point, but it asked the
court to allow it to submit other evidence relevant to impracticability, including the
impact of the COVID-19 crisis and litigation involving the jail.
       The evidence presented by the parties below demonstrates that the impracticability
defense depends on the resolution of disputed factual issues and cannot be resolved on
the record before us without resolving those disputes. That is the role of a trial court, not
an appellate court. We must therefore remand this case to the trial court for further
proceedings on the impracticability defense.
       The failure of consideration defense, on the other hand, does not raise disputed
factual issues. “Failure of consideration is the failure to execute a promise, the
performance of which has been exchanged for performance by the other party.” (Bliss v.
California Co-op. Producers (1947) 30 Cal.2d 240, 248.) The County and the Sheriff
claim that “[i]nsufficient State funding excuses the Sheriff from performance” because
“[f]ull reimbursement is an essential term of the parties’ arrangement.” This argument
harkens back to the argument that the County and the Sheriff make on the merits. The
agreement requires the County to reimburse the Sheriff, and it requires the County to use
the State’s funds for court security. The agreement does not require “[f]ull
reimbursement,” even if the County may have hoped as much. The failure of
consideration defense does not involve any disputed facts, as the Sheriff and the County

                                             20
appear to concede. Accordingly, it is unnecessary for the trial court to consider the
failure of consideration defense on remand.
VII.   DISPOSITION
       The judgment is reversed, and the matter is remand with directions to consider the
impracticability affirmative defense raised by the County and the Sheriff. ACSC shall
recover its appellate costs.




                                              21
                                       _______________________________
                                       ELIA, J.




WE CONCUR:




_____________________________
GREENWOOD, P.J.




_____________________________
BAMATTRE-MANOUKIAN, J.




Alameda County Superior Court v. Alameda County et. al.
H048342
Trial Court:                                Alameda County Superior Court
                                            Superior Court No.: RG19041329


Trial Judge:                                Honorable Steven Z. Perren


Counsel for Plaintiff:                      Reed Smith
THE SUPERIOR COURT OF ALAMEDA               Paul D. Fogel
COUNTY                                      Raymond A. Cardozo
                                            Dennis Peter Maio


Counsel for Defendants:                     Keker, Van Nest & Peters
COUNTY OF ALAMEDA et al.                    Khari Jamil Tillery
                                            Travis S. Silva
                                            Deeva V. Shah




Alameda County Superior Court v. Alameda County et. al.
H048342